         Case 5:18-md-02834-BLF Document 289 Filed 11/01/18 Page 1 of 4


 1 Michael A. Sherman (SBN 94783)
     masherman@stubbsalderton.com
 2 Jeffrey F. Gersh (SBN 87124)
     jgersh@stubbsalderton.com
 3 Sandeep Seth (SBN 195914)
     sseth@stubbsalderton.com
 4 Wesley W. Monroe (SBN 149211)
     wmonroe@stubbsalderton.com
 5 Stanley H. Thompson, Jr. (SBN 198825)
     sthompson@stubbsalderton.com
 6 Viviana Boero Hedrick (SBN 239359)
     vhedrick@stubbsalderton.com
 7 STUBBS, ALDERTON th& MARKILES, LLP
     15260 Ventura Blvd., 20 Floor
 8 Sherman Oaks, CA 91403
     Telephone:    (818) 444-4500
 9 Facsimile:      (818) 444-4520

10 Attorneys for Plaintiffs
     [Additional Attorneys listed
11 below]
12                                   UNITED STATES DISTRICT COURT

13                                  NORTHERN DISTRICT OF CALIFORNIA

14                                         SAN JOSE DIVISION

15    IN RE PERSONALWEB TECHNOLOGIES,                 Case No.: 5:18-md-02834-BLF
      LLC, ET AL., PATENT LITIGATION
16                                                    Magistrate Judge Hon. Beth L. Freeman

17    _______________________________________

18    Related Cases:                                  NOTICE OF WITHDRAWAL OF
                                                      DOCKET NO. 285, REPLY IN SUPPORT
19    PersonalWeb Technologies, LLC et al., v.        OF MOTION FOR LEAVE TO EXTEND
      LESSON NINE GMBH, Germany Limited               PERIOD OF SERVICE TO DEFENDANTS
20    Liability Company: Case No.: 5:18-CV-03453-     NUNC PRO TUNC AND DOCKET NO. 286,
      BLF                                             CERTIFICATE OF SERVICE
21
      PersonalWeb Technologies, LLC, et al., v.
22    MWM MY WEDDING MATCH LTD., a Canada
      limited company, Case No.: 5:18-CV-03457-
23    BLF

24    PersonalWeb Technologies, LLC, et al., v. OUR
      FILM FESTIVAL, INC., a Delaware corporation,
25    doing business as FANDOR, INC., Case No.:
      5:18-CV-00159-BLF
26
      PersonalWeb Technologies, LLC, et al., v.
27    PAYPAL, INC. A Delaware Corporation: Case
      No.: 5:18-Cv-00177-BLF
28
      PersonalWeb Technologies, LLC, et al., v.

     NOTICE OF WITHDRAWAL OF DOCKET NO. 285 AND 286                         5:18-MD-02834-BLF
                                                                             RELATED CASES
         Case 5:18-md-02834-BLF Document 289 Filed 11/01/18 Page 2 of 4


 1   UNDER ARMOUR, INC., A Maryland
     Corporation: Case No.: 5:18-Cv-00166-BLF
 2
     PersonalWeb Technologies, LLC, et al., v.
 3   YOTPO LTD., An Israel Corporation Case No.:
     5:18-Cv-03452-BLF
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     NOTICE OF WITHDRAWAL OF DOCKET NO. 285 AND 286               5:18-MD-02834-BLF
                                                                   RELATED CASES
         Case 5:18-md-02834-BLF Document 289 Filed 11/01/18 Page 3 of 4


 1
                                   WITHDRAWAL STATEMENT
 2
           PersonalWeb Technologies, LLC and Level 3 Communications, LLC hereby
 3
     withdraw Docket No. 285, Reply in Support of Motion for Leave To Extend Period of
 4
     Service To Defendants Nunc Pro Tunc and Docket No. 286, Certificate of Service filed on
 5
     November 1, 2018, and will file a corrected one imminently. We apologize for any
 6
     inconvenience to the Court.
 7
 8
 9 Dated: November 1, 2018               STUBBS ALDERTON & MARKILES, LLP
10
11                                       By:          /s/ Michael A. Sherman
12                                             Michael A. Sherman
                                               Attorneys for Plaintiffs
13
14 Dated: November 1, 2018                     MACEIKO IP
15
16                                             By: /s/ Theodore S. Maceiko
                                                       Theodore S. Maceiko (SBN 150211)
17                                                     ted@maceikoip.com
                                                       MACEIKO IP
18                                                     420 2nd Street
                                                       Manhattan Beach, California 90266
19                                                     Telephone:     (310) 545-3311
                                                       Facsimile:     (310) 545-3344
20                                                     Attorneys for Plaintiff
                                                       PERSONALWEB TECHNOLOGIES, LLC,
21
22
23
24
25
26
27
                                                   1
28   NOTICE OF WITHDRAWAL OF DOCKET NO. 285 AND 286                            5:18-MD-02834-BLF
                                                                                RELATED CASES
         Case 5:18-md-02834-BLF Document 289 Filed 11/01/18 Page 4 of 4


 1 Dated: November 1, 2018               DAVID D. WIER

 2
 3                                       By: /s/ David D. Wier
                                                 David D. Wier
 4                                               david.wier@level3.com
                                                 Vice President and Assistant General Counsel
 5                                               Level 3 Communications, LLC
                                                 1025 Eldorado Boulevard
 6                                               Broomfield, CO 80021
                                                 Telephone: (720) 888-3539
 7                                               Attorneys for Plaintiff
                                                 LEVEL 3 COMMUNICATIONS, LLC
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                             2
28   NOTICE OF WITHDRAWAL OF DOCKET NO. 285 AND 286                      5:18-MD-02834-BLF
                                                                          RELATED CASES
